Citation Nr: 1727128	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A Notice of Disagreement was received in August 2011.  In March 2013, a Statement of the Case was issued, and, in May of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In March 2016, the Board remanded the claim on appeal to reschedule the Veteran's hearing and the case now returns to the Board for appellate review. 

In March 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge via videoconference in Louisville, Kentucky.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent and credible evidence tending to establish a link between the Veteran's service-particularly, noise exposure therein- and his current hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Board's favorable resolution of the claim for service connection for bilateral hearing loss, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disability diagnosed after discharge may still be service connected when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d).

Generally, to establish service connection, a claimant must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for bilateral hearing loss is warranted.

The evidence of record clearly establishes both a current bilateral hearing loss disability for VA purposes, and injurious noise exposure in service.  He submitted statements and reported that he was exposed to a grenade explosion within twenty-five feet of his position during service and reported hearing problems since that time.

The Veteran was seen by a VA examiner, in February 2011, where he was diagnosed with hearing loss.  During his examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
55
45
LEFT
5
10
10
65
55

His right ear pure tone average is 26 and left ear pure tone average is 35.  Speech recognition is 96 percent in the right and left ear.  

Therefore, the record supports a finding of in-service acoustic trauma, as previously conceded by the grant of tinnitus.  The February 2011 VA examination reflects a VA hearing loss disability as defined by VA pursuant to 38 C.F.R. § 3.385.  The sole remaining question, then, is whether a nexus exists between service and current disability.  The Board is cognizant that the VA examiner provided a negative opinion.  The Veteran, however, also obtained an opinion from a private physician dated February 2017.   The physician opined that the Veteran's hearing loss was related to a close range grenade explosion and loud noise exposure while in the military, which more likely than not contributed significantly to his current symptoms of tinnitus and significant high-frequency hearing loss.  

After review of this private positive opinion, the Board finds that the competent opinion evidence regarding the nexus element of this appeal is at least in relative equipose.  Therefore, service connection is warranted.  In consideration of the evidence of record, the Board resolves all reasonable doubt in the Veteran's favor and awards service connection. 


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


